OPINION — AG — ** OPEN MEETING ACT — ATTORNEY ** UNDER THE LANGUAGE OF HOUSE BILL NO. 1416 A PUBLIC BODY MAY 'NOT' MEET IN EXECUTIVE SESSION FOR THE PURPOSE OF PRIVATELY CONFERRING WITH THE LAWYER REPRESENTING THE BODY. OPINION NO. 73-311 IS OVERRULED. (OPEN MEETING, ATTORNEYS, EXECUTIVE SESSIONS, CLIENT, PRIVATE ATTORNEY) CITE: 25 O.S. 301 [25-301] — 25 O.S. 314 [25-314], OPINION NO. 75-311, OPINION NO. 77-222 (OVERRULED BY 'OKLAHOMA ASS'N OF MUNICIPAL ATTORNEYS V. STATE, 577 P.2d 1310 (1978) THIS OPINION IS VOID) (MICHAEL CAUTHRON)